Baldwin, J.
I concur in the foregoing opinion and in the judgment. Upon Lataillade’s death, by the Spanish law his heirs took the estate left by him, by succession. The title came to them by descent, charged with the debts. There was nothing, therefore, of the estate left by the intestate to be administered after the change of governments, for the administrator, Packard, had no rights in the property of these heirs by virtue of his letters of administration upon the estate of the ancestor. De la Guerra’s claim, if otherwise legal, was and is against these heirs, who have thus succeeded to the rights of the deceased Lataillade, and this decision does not prevent him from prosecuting his claim against them in proper form. But he cannot maintain his bill against Packard, who neither represents the heirs nor takes the estate of Lataillade.